             Case 1:12-cv-08466-VM Document 259 Filed 10/20/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                                                  )
    SECURITIES AND EXCHANGE COMMISSION,                                           )
                                                                                  )
                                           Plaintiff,
                                                                                  )
    v.                                                                            )
                                                                                  )
    CR INTRINSIC INVESTORS, LLC, MATTHEW MARTOMA,                                 )
    and DR. SIDNEY GILMAN,                                                        )
                                                                                  )
                                           Defendants,                            )   Civil Action No.
    and                                                                           )   12-cv-8466 (VM)
                                                                                  )
    CR INTRINSIC INVESTMENTS, LLC,                                                )
    S.A.C. CAPITAL ADVISORS, LLC,                                                 )
    S.A.C. CAPITAL ASSOCIATES, LLC,                                               )
    S.A.C. INTERNATIONAL EQUITIES, LLC,                                           )
    And S.AC. SELECT FUND, LLC,                                                   )
                                                                                  )
                                           Relief Defendants.                     )
                                                                                  )

              THE DISTRIBUTION AGENT’S TWENTIETH PROGRESS REPORT

          Epiq Class Action and Claims Solutions, Inc.,1 the Court-appointed Distribution Agent2 in the

above-captioned matter, respectfully submits this Twentieth Progress Report, pursuant to the

Distribution Plan for CR Intrinsic Fair Fund (the “Distribution Plan”) approved by this Court on

February 4, 2016. Pursuant to Section 6.2 of the Distribution Plan, Epiq was required to, and did,

submit a progress report within 45 days of the Court approval of the Distribution Plan, and is required

to submit additional reports within 20 days after the end of every quarter thereafter. This twentieth

report covers the third quarter of 2020.



1
 This Court appointed Garden City Group, LLC (“GCG”) as the Distribution Agent on April 22, 2015. On
June 15, 2018, GCG was acquired by Epiq and is now continuing operations as part of Epiq.
2
All capitalized terms not otherwise defined in this document shall have the meaning provided in the
Distribution Plan.
           Case 1:12-cv-08466-VM Document 259 Filed 10/20/20 Page 2 of 3



                             Tasks Performed by the Distribution
                          Agent Since the Nineteenth Progress Report

       Since the Nineteenth Progress Report, Epiq has performed the following tasks pursuant to the
Distribution Plan:

      In accordance with the July 17, 2020 Order to Transfer Funds for Distribution, on August 27,
       2020, Epiq distributed a second tranche of $37,834,467.45 (of which $41,909.28 was withheld
       for taxes) to 100 Eligible Claimants;

      Uploaded account statements at the Tax Administrator’s request;

      Epiq monitored the email inbox dedicated to this action and has promptly responded to all
       claimant inquiries that have been received via email;

      Epiq monitored the toll-free number and assisted claimants with their inquiries. Through
       September 30, 2020, Epiq has received 5,980 phone calls; and

      Epiq continues to host and monitor the dedicated case website. The website is located at
       www.CRIntrinsicFairFund.com. As of September 30, 2020, there have been 18,228 unique
       visitors to the website.

                                      Anticipated Next Steps

        Following this Twentieth Progress Report, Epiq will carry out other terms of the Distribution
Plan, including:

      Epiq will file the Twenty-First Progress Report within twenty (20) days after the end of the
       next quarter, pursuant to section 6.2 of the Distribution Plan; and

      Epiq will continue to perform the above-referenced tasks as well as others necessary to
       administer the CR Intrinsic Fair Fund.


                  Location of the CR Intrinsic Fair Fund and Disbursements
                 From the CR Intrinsic Fair Fund during the Quarterly Period

       On or about August 7, 2014, $601,832,697.04 was paid to the Clerk of the Court and deposited

into an interest-bearing account with the Court Registry Investment System (“CRIS”). Pursuant to the

Order To Transfer Funds For Distribution, dated August 8, 2017, the Clerk of the Court issued a

check for $494,462,225.22, payable to “SEC v. CR Intrinsic Fair Fund” (the “Distribution Account”)

from the CRIS, account number 12-cv-8466, under the case name designation, “SEC v. CR Intrinsic
                                             2
           Case 1:12-cv-08466-VM Document 259 Filed 10/20/20 Page 3 of 3



Investors, LLC, et al.” for the initial distribution. As of September 30, 2020, the balance of the

Distribution Account held at Epiq was $1,348,134.90. The remaining funds remain on deposit with

the CRIS. As of September 30, 2020, the balance of the CRIS account was $74,397,243.12, including

$8,590,426.87 in earned interest.

Dated: October 20, 2020

                                    Respectfully submitted,




                                    By: ___________________________
                                           Shannon Casey
                                           Epiq Class Action and Claims Solutions, Inc.
                                           Distribution Agent




                                                3
